 550DECISIONSOF NATIONALLABOR RELATIONS BOARDLone Star Industries,Inc.andTeamsters LocalUnions 822 & 592 a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Case 5-CA-1201528 April 1986DECISION AND ORDERBy MEMBERSDENNIS, JOHANSEN, ANDSTEPHENSOn 30 June 1982 Administrative Law JudgeElbertD. Gadsden issued the attached decision.'The Respondent filed exceptions and a supportingbrief.The General Counsel and the Charging Par-ties each filed cross-exceptions, a supporting brief,and a brief in opposition to the Respondent's ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions only to the extent consistent with thisDecision and Order and to adopt his recommendedOrder as modified.This case poses several questions concerning thelegality of the Respondent's treatment of formereconomic strikers. Specifically, did the Respondentviolate Section 8(a)(3) and (1) of the Act when: (1)itabandoned a seniority system for recalling per-manently replaced strikers to job openings; (2) itchanged its workassignmentpolicy by eliminatingseniority as a factor; (3) it mailed work availabilitycards to permanently replaced strikers and disquali-fied nonrespondents from eligibility for reinstate-ment;(4) it classified certain strikers as having ob-tained "comparable employment" elsewhere andconsequently disqualified them from eligibility forreinstatement;and (5) it instituted a poststrikesystem of mandatory physical examinations, and re-fused to reinstate a former striker who failed topass the examination? The judge found violationsiOn 16 July 1982 Judge Gadsden issued errata to his decision, the firstof which merely replaced an original page with a more readable copy,and the second of which made an additional finding of a violation of Sec8(a)(3) and (1)The Respondent excepts to the errata in part on thegrounds that Judge Gadsden was withoutjunsdiction to issue a supple-ment to his decision In light of our dismissal,for reasons discussedbelow, of the additional 8(a)(3) allegations with regard to the Respond-ent's use of availability cards, we find no need to rule upon the Respond-ent's exception to thejudge'sjurisdiction2The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge'scredibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsfor each of the five issues enumerated above. Forreasons discussed in the following sections, weagree with finding 8(a)(3) and (1) violations as tothe second and fourth issues, but not as to the first,third, or last.BackgroundLocals 822 and 592 (the Unions) have represent-ed truckdriver employees of the Respondent's Nor-folk and Richmond facilities since 1968. A collec-tive-bargaining agreement expired on 8 February1979, and, following unsuccessful negotiations, theUnions commenced their economic strike on 23April 1979. On that date, the Respondent employed168 ready-mix, dump truck, and semitrailer drivers,allbut 15 of whom went out on strike. The Re-spondent commenced hiring replacements on 24April 1979. By 8 June 1979, the day the Unionssent a telegram to the Respondent terminating thestrikeand unconditionally offering to return towork, the Respondent had hired 183 permanent re-placements.By that same telegram of 8 June 1979, theUnions advised the Respondent of their willingnessto execute a contract based on the Respondent'slast proposal, made at a 9 May 1979 bargaining ses-sion.By letter dated 8 June 1979, the Respondentinformed the Unions that all the strikers had beenreplaced and that consequently it was withdrawingrecognition based on its claim of good-faith doubtof the Unions' continued majority status. The Re-spondent thereafter refused to bargain with theUnions over wages and other terms and conditionsof employment, including the method by whichstrikers were to be recalled.On 18 June 1979 the Unions filed charges inCases 5-CA-11062-1 and 5-CA-11062-2, allegingthat the Respondent's withdrawal of recognitionand refusal to bargain violated Section 8(a)(5) oftheAct.On 14 March 1980 the Unions filedcharges in the instant proceeding, alleging that theRespondent violated Section 8(a)(1), (3), and (5) ofthe Act. On 25 January 1982 before the Board hadruled on any of these charges, the Unions request-ed withdrawal of all 8(a)(5) charges, but left undis-turbed the 8(a)(3) and (1) charges in the instantproceeding.3 The withdrawal request in Cases 5-CA-11062-1 and 5-CA-11062-2 was granted andthe complaint dismissed by the Board on 17 Febru-ary 1982. The request to withdraw the 8(a)(5)charges in the instant proceeding was granted bythe Board on 11 March 1982.9The Unions withdrew their 8(a)(5) charges in order to facilitate theprocessing of a representation petition at the plants covered by thesechargesAn election in Case 5-RC-11730 was held on 28 March 1982The Unions won the election279 NLRB No. 78 LONE STAR INDUSTRIESFailure to Recall by SeniorityMuch of the testimony at the hearing and a goodportion of the briefs filed here focused on whetherthe parties had an enforceable strike settlementagreementto recall former strikers by seniority.The General Counsel contends that the Respond-ent's last contract proposal made on 9 May 1979included the offer to recall strikers by seniority andthat the Unions' telegram of 8 June 1979 acceptingthe last contract proposal constituted a binding, en-forceable contract in the absence of any prior ex-press withdrawal by the Respondent. On the otherhand, the Respondent contends that it rescindedthe seniority recall proposal by its 8 June letterwithdrawing recognition from the Unions.Whether or not the Respondent felt bound by anagreement, it abided by a seniority recall procedureuntilMay 1980. Acting pursuant to advice from itscounsel that it was under no legal obligation torecallby seniority, theRespondent thereafterbeganmaking recalls on the basis of a variety offactors, including those analyzed in subsequent sec-tions of this decision.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by departingfrom the recall-by-seniority procedure.Althoughhe found no binding striker seniority recall proce-dure in the parties' expired collective-bargainingagreement, he did find that the Unions' 8 June ac-ceptance of the Respondent's outstanding seniorityrecall proposal created a binding strike settlementagreement.When the Respondent subsequentlybreached the agreement and bypassed senior strik-ers to recall junior strikers, it violated the bypassedstrikers'rights underLaidlaw Corp.,171NLRB1366 (1968). committing an act adversely affectingemployee rights and violating Section 8(a)(3) and(1) of the Act. We disagree.There is no question here of a specific animusborne by the Respondent against the Unions or theformer strikers. There is also no question of anygeneral failure by the Respondent to honor theformer strikers' statutory class preference vis-a-visother applicants for positions vacated by permanentstrike replacements. The question presented is limit-ed to whether the Respondent violated the Act byfailing to recall former strikers by strict seniorityorder.Initially,we reject the General Counsel's univer-sal theory that an employer's failure to recall strik-ers by seniority violates the Act unless the employ-er proves a substantial and legitimate business justi-ficationforan alternative recall system.Thistheory turns upon classification of the Respondent'sconduct as the kind of discrimination which bearsitsown indicia of antiunion motivation. InNLRB551v.Great Dane Trailers,388 U.S. 26, 34 (1967), theSupreme Court defined two classes of such con-duct and the evidentiary rules applicable to each:First, if it can reasonably be concluded thatthe employer's discriminatory conductwas"inherently destructive" of important employ-ee rights, no proof of an antiunion motivationisneeded and the Board can find an unfairlabor practice even if the employer introducesevidence that the conduct was motivated bybusiness considerations. Second, if the adverseeffect of the discriminatory conduct on em-ployee rights is "comparatively slight,"an an-tiunionmotivation must be proved to sustainthe chargeifthe employer has come forwardwith evidence of legitimate and substantialbusinessjustifications for the conduct. Thus, ineither situation, once it has been proved thatthe employer engaged in discriminatory con-duct which could have adversely affected em-ployee rights tosomeextent, the burden isupon the employer to establish that he wasmotivated by legitimate objectives since proofof motivation is most accessible to him.Apart from obligations imposed byunilateralpractice or through the collective-bargaining proc-ess, there is nothing in the Act itself or in theBoard's articulation ofLaidlawrights that estab-lishesan individual economic striker's right torecall by seniority.4 Barring a simultaneous recallof all former strikers, there will necessarily be dis-crimination within the strikers' class as to the orderof individual returns to the workplace, whetherrecall is by seniority, merit, age, or alphabeticalorder.This discrimination is not prima facie proofof unlawful motivation because it does not adverse-ly affect employee rights even "tosomeextent."Consequently, before any burden of justification forfailing to recall a striker by seniority can be im-posed on a respondent, the General Counsel mustestablish the existence of a seniority recall right byreference to a collective-bargaining agreement or abinding established past practice.The problem here is that even assuming the ex-istence of a seniority recall agreement between theRespondent and the Unions on 8 June 1979 or of aconsistent practice of recall by seniority prior toMay 1980, we must view the Respondent'sunilat-eralbreach of that agreement or practice as alawful act. The withdrawal of all 8(a)(5) charges inthis case and in Cases 5-CA-11062-1 and 5-CA-11062-2 quite simply precludes us from determin-4SeeNLRB P. Fleetwood Trailer Co,389 US 375 (1967),LaidlawCorp,supra,Bio-Science Laboratories,209 NLRB 796 (1974) 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDingotherwise.WinerMotors, 265NLRB 1457(1982).Because the Respondent did not violateSection 8(a)(5) by itsunilateralactions during andafterMay 1980, it was free to devise a new recallprocedureas long as itwas applied consistently.5Accordingly, we reverse the judge's decision in-sofar as it finds that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by failing to recallstrikers by seniority.Change in Work Assignment PolicyThe judge found, and we agree, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby changing its policy for assigning work, includ-ing overtime, after the strike. For 23 years, the Re-spondent's policy wasto assignwork on the basisof seniority.Approximately 1month after thestrike began, the Respondent changed to a rotationsystemof assigningwork that eliminated entirelythe factor of seniority.6 The explanation offered tojustify the change was that the new system wasmore equitable to junior drivers who were not re-ceiving asmany assignmentsduring winter monthsas more senior drivers.We address at the outset the Respondent's con-tention that there can be no violation of Section8(a)(3) and (1) because there was no discrimination,the assignmentpolicy having been applied uniform-ly to strikers and strike replacements alike. Theshort answer to this is that, although facially neu-tral,the policy in fact had the predictable andactualeffect of creating conditions after the strikeended in which strikers would lose advantages injob assignments they had hitherto enjoyed underthe 23-year-old workassignmentpolicy and strikereplacementswould be the beneficiaries of thoselosses.SeeRandall, Burkhart/Randall,257 NLRB1,8 (1981), enfd. in relevant part 687 F.2d 1240(8th Cir. 1982) (change in shift preference operated5 In her brief in support of the decision,theGeneral Counsel reliesextensively onWells FargoArmored Service Corp,237 NLRB 605 (1978)Although the instant situation bears some similaritiesto the factsinWellsFargo,itdiffers in a legally dispositive sense InWells Fargo,the respond-ent did not exchange a seniority-based recallsystem foranother systembased on different legitimate factors Instead,itretained the overall se-niority recallprocedurebut bypassed certain individuals entitled to recall,thereby violatingtheirLaidlawrightsHere,the Respondent amended itsrecall procedure in favor of one whereavailabilityand past performancepredominated over seniority as factors in selecting employees to be re-called6Thesefindings are basedprincipallyon the testimony of Robert HStevens, the Respondent's regional employee relations administrator Increditing certain aspects of Stevens'testimony,the judge drew a negativeinferencefromthe fact that the Respondent's operations manager JosephSadler,who apparently was one of the few individualsotherthan Ste-vens with firsthand information pertinent to this controversy, refused totestifyThe Respondent's counsel argued Sadler had not been given therequisite 5 days' notice in which to respond to subpoenaWe note thatStevens' testimony adverse to the Respondent went entirelyuncontro-verted and for that reasonfinditunnecessaryto rely on theadverse in-ference with respect to Sadlerin discriminatory fashion). See generallyIndustrialWorkers AIW Local 289 v. NLRB,476 F.2d 868,877 (D.C. Cir. 1973), enfg. 192 NLRB 290 (1971)("A practice applied uniformly to all employeesmay be discriminatory and violate the Act.")Obviously the employees with the greatest se-nioritywould tend to be those who had workedfor theRespondentbefore the strike began; and 90percent of the Respondent's prestrike work forcewent out on strike. In fact, of the strikers recalled ayear after the strike commenced, only two, atmost, had less seniority than the replacements. Theother recalled strikers had more seniority at thetime they were recalled than any of the replace-ments.Employees with substantial seniority, whowould regularly be eligible to receive the betterwork assignmentsunder the original long-estab-lishedpolicy,experienced significant economiclosses.Thus, as Robert Stevens, the Respondent'sregional employeerelationsadministrator, admit-ted, several recalled strikers who had from 10 to 15years' seniority lost opportunities to earn substan-tiallymore money. Even for recalled strikers withless seniority, the losses were not negligible. Thus,recalled striker John Hill estimated that, althoughhe had less than a year of seniority when the strikebegan,he lost approximately $2000 during approxi-mately 6 months following his recall, owing to theeliminationof the seniority preference.?Accepting the fact that the General Counsel didnotproveactualantiunionmotivation in thischange inpolicy, the question underNLRB v.GreatDane Trailers,388U.S. 26, 34 (1967), iswhether it had some effect on the exercise of em-ployee rights and, if so, whether the Respondentcame forward with an adequatebusinessjustifica-tion.In consideringthe effect on employee rights,we focus onthe messagethat this change in policyimplicitly conveyed to employees with respect tothe price ofengagingin the protected concertedactivity of striking.What the employees witnessedwas the abandonment, while they were out onstrike, of a policy of 23 years'standingthat gavethemeconomicadvantagesover later hired em-ployees, such as strike replacements. Employeesmight reasonably fear that during any future strike,theRespondentwould see fit to make otherchanges inseniority-based practices thatwouldwork to the benefit of strike replacements and thatitwould retain those changes after the strike. Fur-thermore, they would be continually reminded of'The fact that the very small percentage (about 10 percent) of theprestrikework force who did not join the strike suffered similar detri-ment does not change our conclusion The change overall disfavoredstrikers and favored strike replacements once the strike ended, and theentire prestrike work force lost valuable rights LONE STARINDUSTRIES553such possible losses, since the new policy wouldcome to employees' attention every time they lostout on work that would have been theirs under theold system.Whether or not the message can becharacterized as "inherently destructive" of em-ployee rights, it clearly "could have adversely af-fectedemployee rights tosomeextent."GreatDane,388 U.S. at 34. SeeNLRB v. Erie ResistorCorp.,373 U.S. 221, 231 (1963) (emphasizing con-tinuing impact of superseniority plan);Randall,supra, 257 NLRB at 9 (discriminatory policy in-duced employees to abandon strike). We find at thevery least a "comparatively slight" adverse effecton employee rights; so the question underGreatDaneiswhether the Respondent has come forwardwith"legitimateand substantial business justifica-tions" for its conduct.We conclude that the Re-spondent has made no such showing.The Respondent explained that it adopted a rota-tional assignmentpolicy because the new systemwas more equitable to junior drivers who, duringlean winter months, were not receiving as many as-signmentsas more senior drivers. But this is merelyanother way of stating that the Respondent did notwish to favor senior drivers over junior drivers inassignments, i.e., that it did not wish for seniorityto carry any significant advantages. The Respond-ent conceded at the hearing, through both its coun-sel and Administrator Stevens, that it was makingno claim that this reason for changing the policyamounted to a business justification."Therefore, in light of the Respondent's positionat trial regarding the reason for changing its long-standing work assignment policy during the strikeand retaining that change thereafter, we find thatthe Respondent has failed to prove that it had a le-gitimateand substantial business justification forthe policy change. Accordingly,even assuming8AfterAdministrator Stevens testified that permanent implementationof the rotational system was based solely on considerations of equity, theRespondent's counsel elicited his assent to the suggestion that the seniori-ty system had "tended to [cause]a greater turnover among the juniordrivers becausethey justweren'tgetting the time that the more seniorones were " When the General Counsel, apparently seeing in this a possi-ble assertion of a businessjustification,attempted to question Stevens fur-ther on this point,counsel for the Respondentobjected (Tr 99)'MR BOWDENYourHonor, we haven't taken that as [sic] positionThat'sa separate defense, businessjustification,now we haven'ttaken that as a defense So, I don't know why we're getting into this,because we could be here for days, on businessjustification.Andthat hasn'tbeen a defense in this caseShortly after that exchange,the following appears in the course of theGeneralCounsel's examination of Administrator Stevens(Tr 102)Q So, amI to understand then that you just-you had no businessreasons for assigning the drivers no longer by seniority,after thestrikes You dust thought it was of [sic]equitable principle'?A That's rightIn sum,given theobjection ofthe Respondent's counsel and the positionof Administrator Stevens, when pressed,that his preference for an "equi-table principle" was the sole basis for the change,the General Counselreasonably relied on the apparent disclaimer of any businessjustificationand did not probe the earlier "turnover"assertionthat the adverse effect of the policy on employees'rightswasonly "comparativelyslight,"theRe-spondenthas violated Section 8(a)(3) and(1) of theAct.Use of Availability CardsFollowing the termination of the strike, the Re-spondent thrice mailed availability cards to its eco-nomic strikers. Stevens testified that the first cardwas mailed on 10 August 1979. The second card,dated 25 October 1979, was sent only to those em-ployees who had returned the first card. Similarly,a third card was mailed on 17 January 1980 only tothose employees who had returned the secondcard. This third and last card also included the fol-lowing language: "Note, if you do not return thiscard, it will be assumed that you are not interestedin recall."According to Stevens, the Respondentrecalled only those strikers who had returned avail-ability cards.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by disqualifyingfor reinstatement those employees who failed to re-spond to the availability cards.We do not reachthe merits of this issue, however. It is not proper 'tofind the Respondent's use of availability cards to beunlawful because the complaint contains no suchallegation and the issueof the propriety of thecardswas not litigated at the hearing. Althoughthe cards themselves were received into evidence,their introduction occurred in the context of an at-tempt to prove that employees were not recalledby seniority.The Respondent was not put onnotice either by complaint allegations or by mattersoccurring at the hearing that the propriety of thecards was alsoan issue inthis unfair labor practiceproceeding.Comparable EmploymentStevens also testified that, aside from availability,pastwork performance, and a response to theavailability cards, another criteria used in decidingwhether to recall strikers was whether that strikerhad obtained alternative employment.Althoughcounsel for the Respondent asserts, without eviden-tiary support, that those employees who were clas-sified as otherwise employed were retained in therecall pool, Stevens clearly testified that those em-ployees who had obtained "comparable" employ-ment were excluded from consideration. The onlycriteria the Respondent used to determine whetherthe employment was comparable was the fact thatthe employee was employed in the "same type ofjob, with a competitor," as gleaned from a returnedavailability card. Stevens said that he was unawarewhether the employee was receiving comparable 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, vacation and sick leave benefits,pensionbenefits,job assignments,etc.The Respondent ob-viously failed to discharge its burden in establishingthat an employee had obtained comparable employ-ment as a basis for excluding him from possiblerecall.9Accordingly,the Respondent violated Sec-tion 8(a)(3) and(1)by disqualifying for reinstate-ment those employees it deemed on the basis of in-sufficient information to have obtained comparableemployment.Institution of Physical ExaminationsThe judge found that the Respondent violatedSection 8(a)(3) and(1) by arbitrarily and discrimin-atorily instituting and applying a requirement thatemployees be given a physical examination. Onestriker,Sampson Morris,was recalled,then refusedreinstatementwhen the company physician diag-nosed Morris a diabetic.We find no unlawful con-duct concerning either the general physical exami-nation policy or the refusal to reinstate Morris.It is uncontroverted that the Respondent had nopreemployment physical examinations prior to thestrike.The examination policy was actually institut-ed several months after the strike ended.Stevenstestified that the policy was instituted in February1980,1month after a replacement passed out whileon the Employer's premises.Subsequent to that in-cident the Respondent learned that the replacementwas a diabetic.In order to avoid similar incidents,the Respondent decided to have all employees ex-amined by a physician.Itrefused to reinstateformer strikerMorris after his diabetic conditionwas diagnosed,even though the examining physi-cian stated that Morris'condition was treatable andposed no threat to his ability to perform the requi-siteduties of truckdriver. It also discharged thestrikereplacement.Stevens admitted the newpolicy had never been reduced to writing and thatithad been applied to recalled strikers(no new em-ployees had been hired)but that not all of the re-placement employees had undergone physicals. Hetestified,however,that it was the Respondent'sintent that all its employees at the time the policywas instituted were to undergo physicals.The refusal to reinstate Morris,notwithstandingthe physician's statement,was consistent with theterminationof the diabetic strike replacementwhose blackout led to the new physical examina-tion policy.Furthermore,the policy itself bore noindication of discriminatory intent.Itwas an under-standable response to the blackout incident and tofear of potential liability. In addition, the policy didnot except strike replacements or treat former strik-Woodlawn Hospital,233 NLRB782 (1977)ers as if they were new employees.The fact thatthe Respondent was found somewhat wanting inadministering the policy does not establish a viola-tion.The Respondent made a good-faith effort tohave replacements as well as strikers examined.The failure to have examined all replacements isnot sufficient evidence of intent to discriminateagainstMorris or all strikers.Accordingly,we findno violation in the Respondent's refusal to reinstateSampson Morris,or in instituting a requirementthat all current and future employees undergo aphysical examination.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law3."3.By disqualifying for reinstatement those eco-nomic strikers the Respondent deemedto have ob-tained comparable employment,theRespondentviolated Section 8(a)(3) and(1) of the Act."THE REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we find it neces-sary to order it to cease and desist and to take cer-tain affirmative action designed to effectuate thepolicies ofthe Act.The Respondent,by disqualifying for reinstate-ment those employees it discriminatorily deemedon the basis of insufficient information to have ob-tained comparable employment,must make thosestrikerswho would otherwise have been reinstatedwhole for anyloss of earnings and other benefits,less any net interim earnings, as prescribed in F.W.WoolworthCo.,90 NLRB289 (1950),plus interestas computedinFlorida Steel Corp.,231 NLRB 651(1977).It having been found that the Respondent unlaw-fully changed its work assignment policies to theeconomic detriment of recalled strikers with ac-crued seniority, the Orderwill provide that the Re-spondent cease and desist from further engaging insuch conduct, and that it make the recalled strikerswhole for anyloss of earnings occasioned by thatchange in-,policy inaccordwithOgleProtectionService,183 NLRB682 (1970),plus interest as com-puted inFloridaSteel Corp.,supra.ORDERThe National Labor Relations Board orders thatthe Respondent,Lone Star Industries,Inc.,Norfolkand Richmond, Virginia, its officers, agents,succes-sors, and assigns, shall1.Cease and desist from LONE STAR INDUSTRIES555(a)Disqualifying for reinstatement those formerstrikers the Respondent deemed without substantia-tion to have obtained comparable employment.(b) Discouraging membership in Teamsters LocalUnion 822 a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America and Teamsters Local Union 592 a/wInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, oranyother labor organization, by discontinuing theassignmentof work in accordance with seniorityfor reinstated employees who have engaged in alawful strike and have made unconditional applica-tions for reinstatement to vacant positions as theyoccur,without prejudice to their seniority andother rights and privileges, or by otherwise dis-criminating against any of its employees in regardto their hire, tenure of employment, or other termsor conditions of their employment.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer reinstatement and backpay in themanner described in the remedy section of this De-cision and Order to any unreinstated former strik-erswho, at the compliance stage of this proceed-ing, are discovered to have been denied reinstate-ment as a result of their exclusion from consider-ation because they were deemed on an insufficientbasis to have obtained comparable employment.(b) Immediately reinstate the practice of assign-ing work and overtime to employees in accordancewith seniority and make the recalled strikers wholefor any loss of earnings occasioned by that changein policy in the manner described in the remedysection of this Decision and Order.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards' personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facilities in Richmond and Nor-folk,Virginia, copies of the attached notice marked"Appendix." 1 ° Copies of the notice, on forms pro-vided by the Regional Director for Region 5, afterbeing signed by the Respondent's authorized repre-10 If this Order is enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board "sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utivedays in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations of the Actnot specifically found.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities.WE WILL NOT discourage membership in Team-stersLocal Union 822 a/w International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America and Teamsters Local Union592 a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other labor organization, by disqualify-ing for reinstatement those employees who haveengaged in a lawful strike on the basis that suchemployees were deemed by us on the basis of insuf-ficient information to have obtained comparableemployment.WE WILL NOT discourage membership in theaforesaid labor organizations, or in any other labororganization, by discontinuing the assignment ofwork in accordance with seniority of reinstatedemployees who have engaged in a lawful strike andhave made unconditional applications for reinstate-ment to vacant positions as they occur, withoutprejudice to their seniority and other rights andprivileges, or by otherwise discriminatingagainstany of our employees in regard to their hire, tenure 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment,or other terms or conditions oftheir employment.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of your rights guaranteed by Section 7 of theAct.WE WILL offer immediate and full reinstatementto any striker who would otherwise have been re-instated but for our practice of disqualifying for re-instatement employeeswho we deemed on thebasis of insufficient information to have obtainedcomparable employment to their former jobs or, ifthose jobs no longer exist,to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed and WE WILL make them whole for any lossof earnings and other benefits resulting from theirexclusion from recall because they were deemed tohave obtained comparable employment on the basisof insufficient information,lessany net interimearnings,plus interest.WE WILL immediately reinstate the practice ofassigningwork and overtime to employees in ac-cordance with seniority and WE WILL make wholerecalled strikers for any loss of earnings resultingfrom our not assigning work and overtime to themon the basis of seniority,plus interest.LONESTAR INDUSTRIES, INC.Eric M. Fine, Esq.,for the General Counsel.Otto R. T. Bowden,Esq. (Hamilton&Bowden),of Jack-sonville,Florida,for the Respondent.Jonathan G. Axelrod, Esq. (Beins,Axelrod&Osborne), ofWashington,D.C., for the Charging Party.DECISIONSTATEMENT OF THE CASEELBERT D.GADSDEN,AdministrativeLaw Judge.Upon a charge of unfair labor practices jointly filed onMarch 14, 1980,by Teamsters Local Union 822 a/wInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America and TeamstersLocalUnion 592 a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica(Local 822 and Local 592 or the Unions)againstLone Star Industries, Inc (the Respondent) acomplaintwas issued by the Regional Director forRegion 5 on behalf of the General Counsel on December4, 1980.The complaint alleges that the Respondent failed torecall striking employees in their order of seniority, with-out having bargained with the Unions, in violation ofSection 8(a)(1) and(5) of the Act,that the Respondentunilaterally changed the work assignments of recalledemployees without doing so in accordance with their se-niority of bargaining with the Unions in violation of Sec-tion 8(a)(5) of the Act;and that the Respondent failed torespond to the Unions'request for information(a list ofstrikers to be recalled and a list of strikers who wouldnot be recalled by the Respondent)in violation of Sec-tion 8(a)(5) of the Act.The Respondent timely filed an answer denying that ithas engaged in any unfair labor practices as alleged inthe complaint.The hearing in the above matter was held before me atRichmond,Virginia,on February 9 and 10,1981. Briefshave been received from the General Counsel,counselfor the Respondent,and counsel for the Charging Party,which have been carefully considered.On the entire record in this case and from my observa-tion of the witnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent,Lone Star Industries,Inc., is and hasbeen at all times material herein a Delaware corporationengaged in the preparation and sale of ready-mixed con-crete at various facilities in the area States including lo-cationsinNorfolkand Richmond,Virginia,the only lo-cations herein involved.In the course and conduct of its business operationsduring the past 12 months,a representative period, theRespondent purchased and received in interstate com-merce supplies and materials valued in excess of $50,000from points located outside the State of Virginia.The complaint alleges, the answer admits,and I findthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.II.THELABOR ORGANIZATIONS INVOLVEDThe complaint alleges,the answer admits,and I findthatTeamstersLocalUnion 822 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America and Teamsters Local 592 a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America are, and havebeen at all times material herein,labor organizationswithin the meaning of Section 2(5) of the ActIll.THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe record shows that Lone Star Industries,Inc. anditspredecessor,SouthernMaterials, theRespondentherein,were engaged in the preparation and sale ofready-mixed concrete at its Norfolk and Richmond loca-tions.The Respondent has had collective-bargainingagreements with Locals 822 and 592 which remained ineffect even after the Respondent changed its name. Thefirst collective-bargaining agreement was entered into in1968, followed by a series of such agreements,the last ofwhich expired February 8, 1979. Unable to reach anagreement in negotiations,the Unions went on strike atthe Norfolk and Richmond, Virginia facilities on April23, 1979.On April 24,1979, the Respondent commencedhiring replacements of its striking employees. LONE STAR INDUSTRIESOn June 8, 1979, the Unions advised the Respondentthat the strike was terminated and that the strikers un-conditionally offered to return to work.In itswritten re-sponse dated the same day, the Respondent advised theUnions that it had a good-faith doubt about their majon-ty representativestatus.On June 18, 1979, the Unionsfiled charges in Cases 5-CA-11062-1,-2 with the Board,allegingwithdrawal of recognition, in violation of Sec-tion 8(a)(5) of the Act. The charges were transferred tothe Board upon stipulation in November 1979 and wereapproved by the Board January 18, 1980.On January 25, 1982, the Unions requested withdrawalof the 8(a)(5) allegationsin thecases,aswell as the8(a)(5) allegations in the instantproceeding, in an effortto proceed with a representation election in Case 5-RC-11730.The Board granted the withdrawal request anddismissed the complaint in Cases 5-CA-11602-1,-2 onFebruary 17, 1982. Pursuant thereto, the Boardissued anOrder on March 11, 1982, approving the withdrawal ofthe 8(a)(5) allegation,and dismissingthe 8(a)(5) allega-tionsin the amended complaint, the complaint, and thecharge in Case 5-CA-12015.' I granted a motion forwithdrawal of the 8(a)(5) allegationsherein on March 11,1982.B Negotiation Discussions Between the Parties onMay 9, 1979The controversy in this proceeding revolves aroundwhat, if anything, the company and union representativessaid about recalling strikers in the May 9, 1979 negotiat-ingmeeting.According to the testimony of RegionalEmployee Relations Administrator Robert H. Stevens,theUnions' representatives asked the Company whencould the strikers go back to work. He said he told themthe strikers had all been replaced by new hirees. He alsosaid the Respondent did not state that the strikers wouldbe called in the order of seniority. In fact, he said at thetime the strike ended the Respondent had no need fordrivers so it had not given any thought to recalling or aprocedure for recalling the strikers. Although he wasand still isin charge of company policy regarding thehiring and firing of employees, he said he was involvedonly in an advisory capacity in the formulation of suchpolicy. Stevens stated that thelastmeetinginwhich theCompany discussed how the strikers would be recalledwas held on May 9, 1979. Present at that meeting wereBowden, counsel for the Respondent, DivisionManagerBains,Sadler,Whiteherst, Riopelle, and Stevens. At thattime,Stevens said the Company's policy in recalling thestrikerswas initially based on their availability and se-niority, until the Respondent received a notice from itslegal counseladvising that the National Labor RelationsBoard (herein the Regional Director for Region 5) dis-missed the case previously filed by the Unions, and theCompany did not have to recall the strikers by seniority.Stevens also testified, contrary to truckdriver wit-nesses,that the Respondent had no policy of assigningthe new or best trucks to drivers on a seniority basiseither before or subsequent to the strike. However, wheniThe facts set forth above are undisputed and are not in conflict in therecord557shown his affidavit (G.C. Exh. 22) given to the Boardduring the investigation of the charge, in which statedthat the Respondent agreed with Locals 822 and 592 torehire the strikers as jobs became available on a senioritybasis, Stevens made an effort to explain this conflict inhis testimony and his affidavit by stating that at the time(July 5, 1979), he understood that was what the Compa-ny was going to do. However, he denied such under-standing was ever discussed with the UnionsOn cross-examination, Stevens further testified as fol-lows:Q. Okay, now then on the meeting that you saidthat you attended on May the 9th. The companygave you, do you recall whether the company gaveyou the final proposal at that time?A. The company on May the 9th, in the presenceof the mediator, Mr. Burnell, statement was, thatwe don't need any drivers at the present time. Theemployees have been replaced, we're not going toget rid of them. We hired them, they wanted towork and we're going to keep themQ. You're talking about replacements now?A. That's right. If the company's last offer as faras economics was still on the table, retroactive paywaswithdrawn, and that, if and when, workbecame available, you would call back the strikersin seniority order.Q.Alright, that was all part of that so-calledcompany offer then on May 9th, right?A. They say so.Similarly, Ronald (Ron) M. Jenkins, president of Local592, testified that at the May 9, 1979 negotiationsession,the Respondent said that its last proposition still stood;that the Company withdrew retroactive pay; and thatthe strikers had been replaced but would be recalled asneeded in order of seniority, and restored with full se-niority rights Jenkins' testimony was corroborated bythe testimony of Shop Steward John Maryland andUnion Steward Sampson Morris, who also testified thatthe Respondent agreed to pay approximately 45 cents forthe first year and retroactive pay from February 9, 1979,until the contract was signed 2In a letter dated May 23, 1979 (G C Exh. 25), theUnions (Axelrod) advised the Respondent's personnelmanager,Robert Stevens, as follows:On behalf of Teamsters Local 592 and TeamstersLocal 822,Iam unconditionally requesting rein-statementon behalf of yourstrikingemployees. The2 I credit the versions of Ronald (Ron) Jenkins, president of Local 592,and Union Stewards John Maryland and Sampson Morris over the con-fused version of the Respondent's regional employee relationsadministra-tor,Robert H Stevens, not only because I was persuaded by their de-meanor thatthey were testifying truthfully, but also because their ver-sionswere consistent and corroborative of one another'sMoreover, Ste-vens' testimony about the recall procedure was in conflict with his state-ments in his affidavit,and Iwas not persuaded by his explanations or hisdemeanor for that discrepancy I therefore credit his affidavit version ofhow the Company agreed to recall the strikers because it was his firstversion, and that version is more consistent with the credited versions ofJenkins,Maryland,and Morris 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikewill terminate immediately upon receipt of areply to this letter.If you have any questions, please contact me atyour convenience.The evidence does not show that the Respondent hadever rescinded its prior offers at this juncture.On June 7, Attorney Bowden called President Jenkinsand asked him when the Unions stood on the Company'slast offer. Jenkins advised Bowden that the offer was re-jected by the employees, but Jenkins said he did not tellBowden it was rejected by theUnions.Subsequently, onJune 7 or 8, the employeesmet againand voted toaccept the Company's last offer.In a letter dated June 7, 1979 (G.C. Exh. 26), counselfor the Respondent (Bowden) advised the Unions (Axel-rod) as follows:Reference is made to your letter dated May 23,1979, in which you stated:On behalf of Teamsters Local 592 and Team-stersLocal 822, 1 am unconditionally requestingreinstatement on behalf of your striking employ-ees.The strikewill terminate immediately uponreceipt of a reply on this letter.On May 28, 1979, the Company acknowledgedthis letter and stated: "We assume strike to be termi-nated on receipt of this reply."To date, there has not been any cessation instrike activity, nor has there been any concerted un-conditional request for reinstatement by the strikers.On June 5, 1979, I contacted Mr. Ron Jenkins ofLocal 592 in Richmond and he advised me that at ameeting of strikers on June 1, 1979, the proposalhad been rejected. On June 6, 1979, I contacted Mr.Ernest Hines of Local 822 and he advised me thatat a meeting of the strikers on June 1, 1979, the pro-posal had been rejected.In view of the foregoing, it is self-evident thatthe subject matter of your letter of May 23, 1979has been rejected by thestrikers andwe do notview this letter as an [sic] continuing unconditionalrequest by the strikers to return to work.However, the members of the Richmond facility had meton May 31, 1979, and voted to reject the Respondent'soffer.On June 8 Union Representative Axelrod notified theRespondent by telegram (G.C. Exh. 23) as follows-On behalf of Teamsters Local 592 and 822, I herebyinform you that the strike against Lone Star is ter-minated.The employeesrepresentedby the Unionsunconditionallyrequestreinstatementand theUnions are willing to sign the contract at your lastproposal. If you have any questions, please contactme.Jonathan G. Axelrod, Esq.Attorney for the UnionsIn responseto the aboveletter(G.C. Exh. 23), Re-spondentAttorney Otto R.T. Bowdensent aletter (G.C.Exh. 24) to the Unions on thesame(June 8, 1979), advis-ing as follows:All of the employeesin each unitsupported thestrike and refused to work. In order to accomplishitsobligationsto its customers, the Company haspermanently replaced each of the employees whoengaged inthe strike called on April 23, 1979.Due to the facts enumerated above, the Companyentertainsa good faith doubt that your local unionscontinueto represent a majority of the employees inthe units.We, therefore, request that the question ofyour Locals 592 therefore, request that the questionof your Locals 592 and 822 continued representa-tion should be decided by a secret election conduct-ed by the National Labor Relations Board. This re-quest ismadeafterdue consideration of theFLeetwood, Laidlaw and Guenther cases.The question of representation is separate andapart from the question of unconditional offers of areinstatementby striking employees. Any rights ofsuch replaced strikers will be accorded full recogni-tion and will not be affected by the question of rec-ognition.After the Unions received the above-described letter(G.C. Exh. 24) advising that it had a good-faith doubt ofthe Union's continued majority status, President Jenkinstestified that the Unions did not contact the Respondentfor negotiations. He further testified that the Respondentnever notified the Unions that the strikers would not bereplaced, or if replaced, not assigned work by seniority.Nor did the Respondent ever offer to bargain about suchassignmentprocedure.Stevens further testified that the Company's good-faithdoubt about the Unions' continued majority status aroseright after the strike ended, at which time the Respond-ent had already hired 180 replacements. He acknowl-edged the Respondent did not express such doubts to theUnions or to the mediator on May 9. However, he saidbetween May 9 and 29, the Respondent hired 35 replace-ments inRichmond and 30 in Norfolk. Eight days later,the Respondent notified the Unions about its doubt. Atthe time the Unions offered to return to work, Stevenssaid there were no job openings. The first batch of avail-ability self-addressed cards weresentout on August 10,1979. In the Richmondarea,51 out of the 66 cards werereturned,while in the Norfolk area, 73 out of 80 werereturned.Nevertheless, no strikers were reinstated fromthe returned cards.On October 25, 1979, the Respondent mailed 73 avail-ability cards to Norfolk strikers and 60 were returned. Itmailed 51availability cards in Richmond and 41 were re-turned.No strikers were recalled, however. On January17, 1980, the Respondent mailed 63 cards in the Norfolkarea and53were returned. It mailed 41 cards in theRichmond and Petersburgarea,38 were returned, and allof those strikers were rehired, 25 from Richmond and 17from Norfolk, allegedly without loss of any credit forpast service or benefits.In four prior collective-bargainingagreementsbetweenthe parties, article III, entitled, "Seniority" has been es- LONE STARINDUSTRIES559sentially the same in all the contracts,which read,in per-tinent part as follows:IIIA.In all matters involving layoff and recall,the unit seniority shall prevail provided the employ-ees shall have the ability to satisfactorily performthe job.IIIF.Drivers will be assigned their daily dutiesby seniority insofar as is practical.Several strike drivers testified that prior to the strikethe Respondent honored the above provision(F) and as-signed them work in accordance with seniority. Sincetheir testimony is consistent with the above provision (F)and essentiallywith the testimony of Stevens,Icredittheir testimony.Stevens testified that both the above clauses resulted insome problems prior to the strike.He indicated that lesssenior drivers sometimes were unable to be assigned suf-ficientwork as a result of this seniority practice. Forabout a month after the stnke ended,the drivers were as-signed work on a rotating basis.At the time the contractexpired,thewage rate was $4.80 per hour.Now it is$6.03 per hour,after several increases were awarded. Hedenied the Respondent ever refused to negotiate with theUnions.Glenn French, a former unionofficial,testified that heparticipated in negotiationsof the1968 contract and thatthe layoff and recall provisions in article III were dis-cussed to apply in a variety of situations,and that therecallof strikerswas not excluded under the article'scoverage.He also testified that the agreement providedthat any employee who participated in a wildcat strikebe disciplinedby layoff ordischarge under article XIIB.However,Jenkins testified that in the 1970 negotiations,articleXIIB was deleted from the agreement because itwas duplicated in article XIII.Stevens acknowledged on cross-examination that theCompany had an initial understanding,which lastedthroughMay 1980, that it would recall the strikers asneeded in order of seniorityBased on the foregoing credited conflicting testimony,the essentially uncontroverted testimony,and the undis-puted documentary evidence,Iconclude and find thatthe strikers herein were undisputedly economic strikers;and that the above recall provisionIIIAof the expiredcontract between the parties does not address the prob-lem of the recall of economic strikers.InBio-ScienceLaboratories,209 NLRB796, 796(1974), the union con-tended that the economic strikers were entitled to recallin the order of seniority,as provided in a collective-bar-gaining agreement,for recall fromlayoffs.The Board, inupholding the administrative law judge's rejection of thecontention,under the reasoningofLaidlaw Corp.,171NLRB 1366 (1968),stated:We agree,that underThe LaidlawCorporationun-reinstated economic strikers do not have the statuto-ry right to recall in accordance with a collective-bargainingagreement provision covering recallfrom layoffs where the parties have not agreed tothe application of such a clause to the reinstatementof economic strikers.In the instant proceeding the language IIIA specifical-ly provides:In all matters involvinglayoffs andrecall,unit se-niority shall prevail.The language does not mention economic strikers andrecall;consequently,the Unions herein cannot rely onthe language of IIIA of the recently expired contract asauthorityfor its contention.However,ithas been long-established Board law thatcertain employee rights which accrue by virtue of a col-lective-bargaining agreement survive the expiration ofthe collective-bargaining agreement.InBethlehem SteelCo., 136 NLRB1500, 1501-1503 (1962),the respondentthere deprivedunion representatives of certain seniorityrights and declined to process grievances as it did priorto expiration of the contract.The trial examiner foundthat seniority and failure to process grievances were notrelated to terms and conditions of employment. In re-versing this finding,the Board,on reconsideration,statedthat there could be little doubt that:. . . union security,checkoff,preferential seniority,and a grievance procedure are matters related to"wages, hours, and other terms and conditions ofemployment"within the meaning of Section 8(d) oftheAct and,therefore,aremandatory subjects ofcollective bargaining.The Board further stated that:[A]cting unilaterally . . . . the Respondent abrogat-ed these seniority rights and thus terminated thebenefits which had accrued to employees thereby.Accordingly,Ifind that seniority which accrued tothe strikers prior to and under the expired collective-bar-gaining agreement related to working tenure,wages,hours, and other terms and conditions of employmentand, therefore,survived the expiration of the collective-bargaining agreement.Consequently,theRespondentwas not exempt from the obligation to bargain aboutchanging work assignments or otherwise affecting suchrights by its procedure in recalling strikers.Moreover, I further conclude and find that during theMay 9 negotiation meeting,the Respondent agreed torecall the strikers as needed in accordance with seniority;that in a letter on May 23,the Unions unconditionally re-quested the Respondent to reinstate the striking employ-ees because the strike would terminate on the Unions' re-ceipt of the Respondent'sreply;that in a letter datedJune 7,counsel for the Respondent stated that the Com-pany acknowledged receipt of the Unions'written re-quest on May 28 and assumed the strike would concludeon the Unions' receipt of this June 7 reply;that aboutJune 7, counsel for the Respondent made a telephonic in-quiry of the Unions about where they stood on the Com-pany's last agreed-upon proposal,and was advised by theUnions that the striking employees had rejected or failedto ratify the proposal; that subsequent thereto (aboutJune 7),the striking employees took another vote andagreed to accept and ratify the agreed-upon proposal; 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat on June 8, the Unions advised the Respondent bytelegram that the strike was terminated, the strikers un-conditionally requested to return to work, and the em-ployees and the Unions were willing to sign the contractpursuant to the last agreed-upon proposal of May 9; thaton that same date, June 8, the Respondent sent a writtenreply in which it expressed its doubt of the Unions' con-tinuedmajority status and advised that the question ofthe Unions' representative status should be decided by asecret-ballot election conducted by the Board; that priorto the Respondent's receipt of the Unions' June 8 tele-graphic request to return to work, the Respondent hadnot revoked or rescinded its May 9 proposal; and thatbecause the Respondent's proposal to recall the strikersas needed in accordance with seniority was still in effectat the time it received the Unions'June 8 request, theparties had reached anagreementon a procedure for therecall of the strikers.C. The Respondent's Procedure in Recalling theStrikersThe Respondent's administrator, Robert Stevens, fur-ther testified without dispute that the Company's officialsinvolved in recalling the strikers were Operations Man-ager Joseph B. Sadler, Faville in Norfolk, and Atkins inRichmond. Although Sadler was present in the court-room throughout the trial and counsel for the GeneralCounsel called or attempted to call him to the stand as awitness, counsel for the Respondent refused to permithim to testify without the issuance of a subpoena. Inevaluating the testimony of the witnesses for the Unions,an inference is drawn from Sadler's refusal to testify, thatif he had in fact testified, his testimony would not havebeen in favor of the Respondent.Hamilton Avnet Elec-tronics,240 NLRB 781, 789 fn. 31 (1979).Robert Stevensfurther testified that although he washospitalized during the time that the Respondent pro-ceeded to recall the strikers on April 24, 1979, he saidsome of the facts taken into consideration as a basis fortheir recallwere: If strikers had comparable employ-ment, they were not recalled but the Respondent was notsure about their wage rates or other benefits in consider-ing this factor. Information was furnished the Companyon the cards returned by the strikers, or by a telephoneor letter from the strikers. For instance, Steven saidSessom sent a letter that he was employed by Sadler Ma-terials as a ready-mix driver, but he wanted to return toLone Star. Sessom did not state his wages or other bene-fits.The Company excluded him from consideration ofrecallbecause he needed to give 3 weeks' notice toSadlerMaterials and the Company needed his servicesimmediately. The Respondent would skip over Sessomor any similar striker. Strikers probably would not beskipped over if they could report within 72 hours' notice.Also if strikers were physically unable to return theCompany would skip over their names. In one instance,a striker showed up 2 hours late for an appointment forrecall and his name was put back in the pool. The Re-spondent also considered the strikers' work records overtheir seniority, based on the opinions or the statements ofthe superintendent of drivers, the foremen, dispatchers,or operating managers.Stevens further testified that the Respondent proceed-ed to recall the strikers in order of seniority in February1980 until early May 1980, when Bowden, counsel fortheRespondent, received a ruling from the NationalLabor Relations Board that the Respondent no longerhad to recall by seniority. In his letter (R Exh 20)Bowden advised the Company: "Any pool or replacedstriker can be hired on a selected basis, without regard toseniority."However, Stevens said he disregarded theabove memo for about 2 months when he continued tohire by seniority.In a letterfrom Local 592 dated February 1, 1980(G.C. Exh. 15), Local 592 advised the Respondent that itlearned from its members that the Respondent had sentthem a reinstatement card to complete and return to theCompany. Local 592 thereupon requested the Respond-ent to furnish it a list of the employees who were sent anavailability reinstatement form-card and a list of the em-ployees who were not sent such cards and/or the reasonsthey were not sent such cards.The Respondent's regional employee relations adminis-trator,Robert H. Stevens, testified that the Respondentdid not respond to the above letter of request (G.C. Exh.15).He acknowledged that after the Respondent was no-tified of the termination of the strike on June 8, the Re-spondent did not offer to bargain with the Unions abouthow the strikers would be recalled or how they wouldbe assigned work routes, if and after they were recalled.The Respondent sent availability cards to all strikersexcept those who were convicted of crime. If a strikerdid not respond to the card, the Respondent did not senda second card.Henry O. Dillard,a truckdriver in the Respondent'semploy since 1974 and member of Local 882 went onstrike from April 23, 1979, until June 8, to Bill Faville,who asked him if he would come back to work. Dillardsaid he asked Faville if he thought it would be right if hewould return over the seniority of other strikers. Favilleresponded that he had the authority to hire whomeverhe wanted to hire. However, Dillard did not return towork.Thomas Harrishas been in the employ of the Respond-ent inRichmond since 1971. He testified that on March6, 1980, he received a letter (G C. Exh. 3) from the Re-spondent on Sadler instructing him to report to Atkinson March 17 at 10 a.m. on Dock Street. He called theCompany on March 17 before 10 a.m. and told them hewould be a few minutes late because he had a matter toclear up at the Department of Motor Vehicles. He ar-rived at work at 10:15 a.m. where Atkins saw him 7 feetaway, looked at him, and went into his office. Harris saidhe waited 2-1/2 hours and finally, he continued to testifyas follows:A We went inside, I sat down, and he pulled outmy DMV record, asked me for my jobber's license,Ipresented him with my jobber's license. He said,"You know you were supposed to be here at 10:00o'clock." I said, "Well, I called your building andtold her I was going to be a little late." He said,"Well, your appointment was at 10:00 o'clock.We'll take and put your name back into the pool LONE STARINDUSTRIES561and call you when you're needed." That was thelast of it.Harris said the only reason he was given for not beingrehired was that he was too late. Since that time he hasnot heard anything from the Company.Melvin Browntestifiedwithout dispute that he receiveda card in August 1979, and returned it to the Companythe next day, indicating he wanted to return to work andcould return within 24 hours. On cross-examination hesaid he did not contact the Union about the card nor didhe call any person at the Company because the card readif any work became available, the Company would soadvise him. He followed the instructions on the card.Robert G. Rutledge,in the employ of the Respondentsince 1973, is now employed by the Respondent. He tes-tifiedhe went on strike and was recalled October 1,1980, and is currently paid $6.03 per hour, which is morethan he was earning when he left. Before being recalled,he was working as a ready-mixed truckdriver. The Re-spondent's truckdrivers' foreman, Slim Savavger, knewhe was working at ready mixed, and so did Plant Super-intendent Riopelle, but the latter was a cementsalesmanat the time.When he returned to work, assignmentswere not being made on seniority and he was not able toearn as much money.Lee Perrywas in the Respondent's employ since 1965.He undisputably testified that he received an availabilitycard from the Respondent which he returned. Companyrecords indicate he worked for the city of Portsmith, butPerry denied he ever worked for Portsmith. The Compa-ny's records also said he worked for ITT Gateway.Perry said he worked at ITT Gateway for 2 months as ahot dog packer, not as a truckdriver as he had been atLone Star. Perry testified that at Gateway he was earn-ing $4.27 per hour, plus benefits after 90 days. He statedthat he worked at a funeral home part-time 3 months,whenever they had a funeral He worked three funeralsduring the entire period. He testified that no one fromthe Company called and inquired about the types of jobshe held.While employed at Lone Star, he did not re-ceive any warnings or suspension.Curtis Bonnerwas employed by the Respondent since1974.He went on strike and reported back to work Oc-tober 1980. He received a letter from Sadler dated June16, 1980, but actually received it in late September 1980to report to work on October 3. Bonner said he hadmoved from his former address of which fact he said hehad informed the Respondent on its card. The card datedJanuary 29, 1980, is identified as the General Counsel'sExhibit 36T.John Hillwas in the Respondent's employ since 1968.He went on strike but was recalled June 30, 1980. Hewas told he had to work a whole year before he couldget 3 weeks' vacation pay, which meant he had to work6 months. He acknowledged the new rotating system inassigningwork gives every driver a chance to performextra work.Sampson Morriswas in the Respondent's employ since1954. He was steward and trustee on the executive boardfor Local 822 since 1968. He went on strike and attendedallnegotiation sessionsfom 1968 through May 9, 1979,when Federal Mediator Joe Mazza was present. The Re-spondent offered to recall the strikers according to se-niority on an as-needed basis. Morris said he receivedSadler's letter dated February 26, 1980, instructing himto report for reinstatement on March 5, 1980, at 10 a.m.He so reported and was told by Bill Faville he would bereturning to work the next day March 6, that the Re-spondent had checked the Department of Motor Vehiclerecords and it seemed okay. Faville said they would notbe working under union rules and regulations, but theywould get a truck but not an opportunity to select atruck; not a new truck but a "pretty good" truck, andthat he could work up to a better truck He instructedMorris to obtain a medical examination and report towork at 7 a.m., March 6. He did return on March 6 witha written statement to Faville from Company PhysicianDr. Guilaran The doctor told Morris he had diabetesand asked him if he wanted to correct it. Morris said,"Yes," and thereupon informed Faville the doctor toldhim to report to Lela Moore Hospital the next day at 6a.m. for blood 'screening. He did so, and reported towork at 7 a.m. When he arrived at work his timecardwas not in the rack. He was advised by Foreman Jack-son that Faville was not there and he waited until 1:30or 2 p.m. Thereafter he went home and called back sev-eral times. Finally Morris contacted Faville and Favilletold him the doctor found sugar in his urine so he had toget the final results because the insurance policy prohib-ited the Company from working an employee withsugar.Morris reported to the doctor on Saturday, March 8,and he informed the doctor that the Respondent had re-fused to put him to work because of the sugar. Thedoctor told him there was no reason why he could nothave returned to work and got the screening results andwrote a report (G.C. Exh. 43) which certified that a phy-sician had examined Morris. Morris thereupon called Fa-ville and explained what the doctor said but Faville saidhe was sorry. Thereafter, Morris sent the card (G.C.Exh. 43) to Sadler. Faville accepted the card and toldMorris he would call him whenever the Companyneeded help, but he did not receive a call from Faville.He said Faville knew he was a union steward from thepast dealing.He denied the Company told him it wasconcerned with him having dizzy spells while driving atruck.Stevens testified that prior to the strike the Respond-ent did not require its drivers to have physicalexamina-tions and the replacements hired by it during the strikedid not have one.3Based on the foregoing credited evidence, I concludeand find as follows:3 I credit the foregoing undisputed testimonial accounts of Robert Ste-vens,Henry Dillard, Thomas Harris, Melvin Brown, Robert Rutledge,Lee Perry, CurtisBonner,John Hill, and Sampson Morris with respect tohow the Respondent recalled or did not recall the employees who wenton strike against the Company I credit their testimony not only becauseit is uncontroverted (the Respondent having called only one witness andhaving refused to permit Operations Manager Sadler to testify)but alsobecause I was persuaded by their demeanor that they were testifyingtruthfully 562DECISIONSOF NATIONALLABOR RELATIONS BOARD(1) Prior to the strike (April 23, 1979), the Respondenthad followed the practice of assigning daily work andovertime on the basis of seniority since 1954.(2)The practice of work assignment by seniority con-tinued even after the Respondent recognized the Unionsin 1968, and the practice was subsequently incorporatedin section IIIF of the collective-bargaining agreement (R.Exh. 1) between the parties.(3)Subsequent to the strike and also upon recall ofstrikers,theRespondent abandoned the assignment ofdailywork and overtime on the basis of seniority andsubstituted therefor, a rotation procedure wherein all em-ployees were equally assigned to work and overtime.(4)The assignment by rotation procedure diminishedor precluded the senior workers from earnings as muchmoney and permitted the junior workers to earn as muchmoney as the senior workers.(5) Initially, the Respondent recalled strikers in ac-cordance with seniority but later proceeded to call themon various criteria other than seniority.(6) The Respondent did not bargain or offer to bargainwith the Unions about the change in workassignmentsor in its recall procedure.(7)The Respondent did not offer any objective evi-dence of a business justification for unilaterally changingeither the seniority work assignments or recall other thanby seniority.(8) Since the elimination of work assignments by se-niority caused senior employees to earn less money andjunior employees to earn as much money as their seniorcounterpart, the workassignmentchange discriminatori-ly affected employees' wages, hours, and other terms andconditions of employment, in violation of Section 8(a)(1)and (3) of the Act.(9) Since work assignment by seniority was derivedfrom seniority, the Respondent's failure to recall strikersby seniority discriminatorily affectedwork tenure, aswell as the wages, hours, and other terms and conditionsof employment of employees whose seniority wasskipped over from recall, in violation of Section 8(a)(1)and (3) of the Act.Analysis and ConclusionsSince the credited evidence of record clearly estab-lished that some employees who participated in the strikewere not recalled in order of seniority, and that due tothe Respondent's change in its practice of assigning workon the basis of seniority, employees with greater seniori-ty were prevented from earning as much money as theydid prior to the strike. Employee Hill undisputedly andcredibly testified he estimated that as of the time of thehearing herein, he lost as much as $2000 that he wouldhave earned, had the Respondent not changed its workassignment policy after the strike ended. Stevens ac-knowledged that the recalled strikers sustained an earn-ing loss as a result of the work assignment change. I findsuch result of the Respondent'sunilateralchange inpolicy substantially destructive of employee rights and inviolation of Section 8(a)(1) and (3) of the Act. The Re-spondent did not present any evidence of a legitimiatebusinessjustification for not recalling strike employees inaccordance with seniority or for changing its procedureinmaking work assignments. At most, the Respondentoffered testimony to the effect that employees with lessseniority did not get an opportunity to earn overtime orto have sufficient work earn more money. While thisconsideration of the Respondent may be considered com-passionate or noble,itcan hardly serve as a legitimatebusiness(financial)justification to support its conductunder the circumstances.InNLRB v. Great Dane Trailer,388 U.S. 26, 34 (1967),cited by bothcounsel,the SupremeCourt outlined cer-tainspecific criteria governing the recall of economicstrikers as follows:First, if it can reasonably be concluded that the em-ployer's discriminatory conduct was "inherently de-structive" of important employee rights, no proof ofan antiunion motivation is needed and the Boardcan find an unfair labor practice even if the employ-er introduces evidence that the conduct was moti-vated by business considerations. Second, if the ad-verse effect of the discriminatory conduct on em-ployee rights is "comparatively slight," an antiunionmotivation must be proved to sustain the chargeifthe employer has come forward with evidence oflegitimate and substantial business justifications forthe conduct. Thus, in either situation, once it hasbeen proved that the employer engaged in discrimi-natory conduct which could have adversely affect-ed employee rights tosomeextent, the burden is onthe employer to establish that it was motivated bylegitimate objectives since proof of motivation ismost accessible to him.With respect to the gravity of the effect the change inwork assignment procedure had on employees' rights,the Supreme Court stated inNLRB v. Fleetwood TrailerCo., 389 U.S. 375, 380 (1967), as follows.Great Dane Trailersdeterminedthat payment of va-cation benefits to nonstrikers and denial of thosepayments to strikers "carried a potential for adverseeffect upon employee rights." Because "no evidenceof a proper motivation appeared in the record," weagreed with the Board that the employer had com-mitted an unfair labor practice.See alsoTextron, Inc.,257 NLRB 1 (1981).With respect to the Respondent's failure to recall somestrike employees in accordance with seniority, the Boardin Laidlaw Corp.,171NLRB 1366, 1366 (1968), held, inaffirming the trial examiner that:. . . replaced economic strikers who have made anunconditionalapplicationforreinstatement,andwho have continued to make known their availabil-ity for employment, are entitled to full reinstate-ment to fill positions left by the departure of perma-nent replacements. In arriving at this conclusion, wespecifically find thatRespondenthas not shown anylegitimate and substantial business justification fornot offering full reinstatement to these strikers and,that, accordingly, the failure to make such an offer LONE STARINDUSTRIES563constitutes an unfair labor practice even withoutregard to Respondent's intent or union animus.Additionally,as the Board pointed out inConsolidatedDress Carriers,259 NLRB 627 (1981),an economic strikeisdeemed protected activity within the meaning of theAct and the strikers do not lose their status as employeesunder Section2(3) of the Act.Although striker Sampson Morris was recalled, he wasdiagnosed a diabetic after he submitted to a company-re-quired prereinstatement physical examination.The Com-pany's examining physician nevertheless advised the Re-spondent to the effect thatMorris'diabetes was treatableand certified him eligible for work.Morris reported towork but the Respondent,notwithstanding,refused toput him to work. At the trial the Respondent said it wasconcerned about Morris having blackouts on the job asdid a previous employee.However,there is no evidencethatMorris had such blackout episodes and Morrisdenied the Respondent expressed any such concern tohim I credit Morris'denial.Itwas not disputed, and Iwas persuaded by his demeanor that he was telling thetruth.Moreover, since the physical examination require-ment was initiatedby theRespondent just prior to therecall of the majority of strikers,and most of the strikereplacements were hired without such examination, thearbitrary and discriminatory character of the required ex-amination is revealed.A similar factual situation oc-curred inWoodlawn Hospital,233 NLRB 782, 794 (1977),inwhich the Board said:Additionally, three strikerswere offered reem-ployment but then disqualified by failure to pass re-employment physical examinations.The evidenceclearly indicates that such physical examinations arenormally required only of new employees. Re-spondent adduced no evidence of any economic orbusiness justification for imposing the requirementon strikers seeking reinstatement.By treating thesestrikers as new employees Respondent violated theAct.GlobeMolded Plastic Co., supra.Cf.GeneralElectricCompany,150NLRB 192, 284, fn. 160(1964), enfd. 418 F.2d 736(C.A. 2, 1969),cert.denied 397 U.S. 965;Isaac and Vinson Security Serv-ices, Inc.,208 NLRB 47, 54.The undisputed and credited evidence also establishedthat the Respondent failed to offer reinstatement to strik-ers whom it considered were engaged in comparable em-ployment.However,an examination of the Respondent'sevaluation of "comparable employment"reveals that itonly determined whether the striker was employed, anditmade no effort to ascertain information whether suchemployment was part time,what was the striker's earn-ings or wage rate,or what were his fringe benefits. Ste-vens acknowledged that the Respondent's information onthe employment status of the strikers was perfunctory.Under such circumstances,Icannot conclude that theRespondent even made a colorable good-faith effort toestablish comparable employment.The burden to estab-lish that a striker eligible for recall has obtained regularand substantially equivalent employment as grounds fordenying him reinstatement is on the Respondent,and thisproof obligation is not a subject reserved for compliance.The Respondent herein has obviously failed to dischargethat burden.Woodlawn Hospital,supra at 790-791.Thus,the record is replete with evidence that the Re-spondent not only failed to recall some strikers in theorder of seniority, but that it recalled them in a discri-minatorily(picking and choosing)fashion,without offer-ing any legitimate business justification for doing so, inviolation of Section 8(a)(1) and(3) of the Act. The Re-spondent also discriminated against some of its recalledstrike employees by changing its mode of assigning workon the basis of seniority.Such change had a substantial,destructive,and discriminatory impact on employees'Section 7 rights,in violation of Section 8(a)(1) and (3) ofthe Act.The uncontroverted evidence of record further estab-lished that in the course of recalling the strikers,the Re-spondent disqualified the reinstatement of strikers fromwhom it did not receive a response or the return itsavailable cards.In some instances the strikers did not re-ceive the Respondent's card.Nevertheless,such disquali-ficationswere in violation of Section 8(a)(1) and (3) oftheAct.CharlestonNursingCenter,257NLRB 554(1981).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in close connection with its oper-ations, as described in section I, above,have a close, ini-timate,and substantial relationship to trade,traffic, andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(3) and(1) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act.Ithaving been found that the Respondent interferedwith,restrained, and coerced its employees in the exer-cise of their Section 7 protected rights by discriminatori-ly not recalling economic strike employees in the orderof seniority;and that the Respondent further discriminat-ed against the recalled employees by changing theirwork assignments without doing so in accordance withtheir seniority,and to their loss of substantial or signifi-cant earnings,the recommended Order will provide thatthe Respondent cease and desist from engaging in suchconduct,and that it make the laid-off employees wholefor any loss of earnings within the meaning and inaccord with the Board's decision in F.W.Woolworth Co.,90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB651 (1977),4except as specifically modified by the word-ing of such recommended Order.4 See generallyIsis Plumbing Co,138 NLRB 716 (1962) 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause of the character of the unfair labor practicesherein found,the recommended Order will provide thatthe Respondentcease and desist from or inany othermanner interferingwith,restraining,or coercing employ-ees in the exerciseof their rightsguaranteedby Section 7of theAct.NLRB v. Entwistle Mfg. Co.,120 F.2d 532,536 (4th Cir. 1941).On thebasis of the above findingsof factand on theentire record in this case,Imake the followingCONCLUSIONS OF LAW1.Lone StarIndustries,Inc. is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.TeamstersLocalUnion 822 a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America and Teamsters Local Union 592a/w International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America are, and havebeen at all time material herein,labor organizationswithin the meaning of Section2(5) of the Act.3.By failing and refusing to recall economicstrike em-ployees for reinstatement in accordance with seniority,the Respondent has violated Section 8(a)(1) and (3) ofthe Act.4.By disqualifying the reinstatementof strikers fromwhom it did not receive a response or the return of itsavailability cards, the Respondent has violated Section8(aXl) and(3) of the Act.5.By changing the assignmentof work of recalledeconomic strike employees, the Respondent has violatedSection 8(a)(1) and(3) of the Act.[Recommended Order omitted from publication.]